        Case 1:12-cv-12324-MLW Document 519 Filed 03/05/19 Page 1 of 3




                        UNITED STATES     DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE
COMMISSION,
        Plaintiff,

        V.
                                               C.A.   No.   12-12324-MLW

BIOCHEMICS, INC., JOHN J.
MASIZ, AND GREGORY S.
KRONING,
        Defendants.


                                        ORDER


WOLF, D.J.                                                           March 5, 2019
     On      December    7,     2018,   the     court-appointed      Receiver   for

BioChemics,     Inc.    filed Motions to Employ Sunstein Kann Murphy &

Timbers LLP as Special Counsel                (Docket No.     467)   and to Employ

Nields, Lemack & Frame, LLC as Special Counsel (Docket No. 468).

The Receiver intends to hire both firms to maintain and preserve

BioChemics'     intellectual property.

        Pursuant to an agreement between the Receiver and BioPhysics

Pharma Inc. ("BioPhysics"), BioPhysics will pay the legal fees and

other     expenses,     up    to   $100,000,     related     to   maintaining   and

preserving BioChemics' intellectual property. See Docket No. 467-
1. The agreement provides that "no portion of the fees incurred .

. . shall be paid by Biochemics . . . ." Id. 53.

        On December 10, 2018, the Receiver filed a Motion to Approve

Settlement with Landlord (Docket No. 470). The settlement resolves

a dispute between BioChemics and its former commercial landlord.
        Case 1:12-cv-12324-MLW Document 519 Filed 03/05/19 Page 2 of 3



Pursuant to an agreement between the Receiver and BioPhysics,

Biophysics will pay the cost of the settlement. See Docket No.

470-3. The agreement provides that the settlement "is not and will

not be paid by BioChemics." Id. ^2.

       On December 11,      2018,    the court ordered the Securities and

Exchange       Commission   ("SEC")        and   movant    ADEC     Private    Equity

Investors, LLC ("ADEC") to report whether they have any objections

to the Receiver's Motions. See Docket No. 472. The SEC responded

that it does not object to the Receiver's Motions. See Docket No.

473.


       ADEC responded that "the Motions raise a conflict" because

Biophysics is affiliated with defendant John Masiz. Docket No. 476

at 1.     However,    ADEC stated that "whether these conflicts will

involve property of the Inpellis estate, and if so, whether the
conflicts       are   objectionable        for   that     reason,     are     properly

questions for Inpellis's chapter 7 trustee, to whom ADEC defers.
Id.    at 2.   The Trustee did not file any response.

        In view of the foregoing,            it is hereby ORDERED that the

Receiver's Motions to Employ Sunstein Kann Murphy & Timbers LLP as

Special Counsel (Docket No. 467), to Employ Nields, Lemack & Frame,
LLC as Special Counsel (Docket No. 468), and to Approve Settlement
with Landlord (Docket No.           470)   are ALLOWED.
Case 1:12-cv-12324-MLW Document 519 Filed 03/05/19 Page 3 of 3




                                   UNITE^'STATES DISTRICT        E
